       Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 1 of 15




Jeffrey Brownson
Idaho State Bar No. 7474
LAW OFFICE OF JEFFREY BROWNSON
223 North 6th Street, Suite 215
Boise, Idaho 83702
(208) 342-5800
(208) 437-8041 (fax)
jb@jeffreybrownsonlaw.com

Attorney for Gennady Babitchenko

                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


UNITED STATES OF AMERICA,

                                           CASE NO. CR-18-00258-BLW
              Plaintiff,

vs.                                        DEFENDANT GENNADY
                                           BABITCHENKO’S OBJECTION TO
PAVEL BABICHENKO,                          PRETRIAL ORDER NO. 1 [666]
GENNADY BABITCHENKO,
PIOTR BABICHENKO,
TIMOFEY BABICHENKO,
KRISTINA BABICHENKO,
NATALYA BABICHENKO,
DAVID BIBIKOV,
ANNA IYERUSALIMENTS,
MIKHAIL IYERUSALIMETS,
ARTUR PUPKO,


              Defendants.




  1 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
  NO. 1 [666]
        Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 2 of 15




       I. PROCEDURAL HISTORY

       On October 30, 2020, the Court filed Pretrial Order No. 1 (“Order”). (Dkt. 666.) This Order

outlined the logistical considerations that will govern the jury trial scheduled to commence

February 1, 2021. The Order requested that all defendants formalize any objections to those

logistical considerations through written objection. Mr. Babitchenko now files his objection to the

Order, as stated below.

       II. ARGUMENT

               A. Barring the Public from the Courtroom Violates Mr. Babitchenko’s Sixth
                  Amendment Right to a Public Trial.

       The Court’s Order states, “[d]ue to space constraints and to reduce the possible spread of

COVID-19 the public will not be allowed in Courtroom 3 during trial. The Court will live-stream

the trial, meaning that the general public will be able to watch the trial by live video only.” Order,

p.10. Because this violates Mr. Babitchenko’s Sixth Amendment right to a public trial, he objects.

       The Sixth Amendment to the United States Constitution requires that “[i]n all criminal

prosecutions, the accused shall enjoy the right to a speedy and public trial, by impartial jury.” The

right to a public trial serves many values, including “(1) to ensure a fair trial, (2) to remind the

prosecutor and judge of their responsibility to the accused and the importance of their functions,

(3) to encourage witnesses to come forward, and (4) to discourage perjury.” United States v.

Waters, 627 F.3d 345, 360 (9th Cir. 2010), quoting United States v. Ivester, 316 F.3d 955, 960 (9th

Cir. 2003). In the context of discrete portions of criminal proceedings (e.g., sentencing hearings or

the voir dire segments of a criminal trial), where the value of the public’s involvement is arguably

diminished, the U.S. Supreme Court has still noted:


  2 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
  NO. 1 [666]
        Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 3 of 15




        The presumption of openness may be overcome only by an overriding interest
        based on findings that closure is essential to preserve higher values and is narrowly
        tailored to serve that interest. The interest is to be articulated along with findings
        specific enough that a reviewing court can determine whether the closure order was
        properly entered.

Press-Enterprise Co. v. Superior Court of California, 464 U.S. 501, 510 (1984). In addition, the

Supreme Court has noted that “the closure must be no broader than necessary to protect that

interest, the trial court must consider reasonable alternatives to closing the proceeding, and it must

make findings adequate to support the closure.” Waller v. Georgia, 467 U.S. 39, 48 (1984).

        While the COVID pandemic is an unexpected and unprecedented event that has

exacerbated logistical planning for the federal courts, the Court’s decision to ban the public from

the entire trial is an exceedingly rare and unusual step. On its face, the ban puts at risk many of the

core values the Ninth Circuit has stated a public trial must protect. While a video-stream may better

protect a fair trial than a completely closed courtroom, a video-stream falls far short of the fairness

that traditional public attendance can achieve; through a video-stream, the public will not have

access to reactions and experiences that it would have available to it in the courtroom itself. After

all, as we have all learned over the past months, a video-stream may be a representation of an

event, but it is hardly a full substitute for it. A video-stream also fails to adequately remind the

prosecutor and judge of their responsibilities to Mr. Babitchenko in the way that permitting the

public, including Mr. Babitchenko’s friends or family, would do. The Court’s ban on the public’s

participation in this trial erodes the constitutional safeguards a public trial is intended to protect.

        While Mr. Babitchenko is sympathetic to the numerous considerations the Court must

undoubtedly weigh, the Court’s ban on the public is overly broad. It fails to consider reasonable



  3 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
  NO. 1 [666]
        Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 4 of 15




alternatives as required by the Ninth Circuit that could more fully protect Mr. Babitchenko’s

constitutional rights.

        For example, Mr. Babitchenko previously filed a Motion to Sever. Dkt. (551.) This Court

denied that Motion. (Dkt. 674.) Now, left with significant logistical problems because of the

numerous defendants to be tried simultaneously, the Court’s Order offers procedural compromises

in an attempt to safeguard Mr. Babitchenko’s constitutional rights. However, these well-

intentioned compromises have the very real effect of compromising Mr. Babitchenko’s

constitutional right to a public trial. A more straightforward solution to fully protect Mr.

Babitchenko’s rights exists: if the Court simply granted Mr. Babitchenko’s Motion to Sever, Mr.

Babitchenko would be able to have a public trial, even during this pandemic. The Court itself notes

it can safely permit up to 50 individuals to be present in the courtroom, meaning that if Mr.

Babitchenko was tried alone, the Court could easily accommodate a jury, the parties, and at least

some members of the public. Order, p.14. Alternatively, to the extent that additional space is

needed to permit the public to be physically present, this Court could secure a much larger location

that would allow the public’s attendance.

        Waller requires the Court to consider reasonable alternatives. Though the Court mentioned

during a status conference that it was contemplating one potential alternative location, the Court’s

Order fails to discuss any alternatives that do not require it to compromise Mr. Babitchenko’s

rights. The Court’s proposed closure is not essential as required by Press-Enterprise Co., because

realistic alternatives to closing the trial to the public exist. While the Court’s interest in preventing

the spread of COVID is laudable, its decision to permit all the defendants’ prosecution at once and



  4 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
  NO. 1 [666]
        Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 5 of 15




to deny a Motion to Sever contributes to the public being precluded from the courtroom. For this

reason, and because of the other alternatives that the Court failed to articulate in the Order, its ban

on public attendance is not narrowly tailored to its interest in mitigating the spread of COVID. For

this reason, Mr. Babitchenko objects to the Court’s Order.

               B. Broadcasting a Criminal Trial Violates Rule 53 of the Federal Rules of
                  Criminal Procedure.

       Also, Mr. Babitchenko objects to the proposed public ban and video-stream because the

Court’s proposed broadcasting of the trial violates Rule 53 of the Federal Rules of Criminal

Procedure. Rule 53 notes that “[e]xcept as otherwise provided by a statute or these rules, the court

must not permit the taking of photographs in the courtroom during judicial proceedings or the

broadcasting of judicial proceedings from the courtroom.” While the Coronavirus Aid, Relief, and

Economic Security Act (CARES Act) does permit video conferencing in certain criminal

proceedings with the defendants’ consent, the CARES Act does not provide authorization for

broadcasting criminal jury trials. To his knowledge, Mr. Babitchenko is unaware of any additional

statute or Federal Rule of Criminal Procedure that would permit this Court to contravene Rule 53.

       For this reason, Mr. Babitchenko also objects to the Court’s Order denying the public

admission into the courtroom and instead providing a video-stream for public consumption.

               C. The Court’s Proposed Procedure is Inherently Unfair and Violates Mr.
                  Babitchenko’s Due Process Rights Under the Fifth and Fourteenth
                  Amendments.

       Mr. Babitchenko objects to the proposed layout out for the courtroom because the

Government will be permanently seated near the witness stand, while Mr. Babitchenko will be

relegated to sitting in the public gallery for the majority of the trial (and forced to argue amongst


  5 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
  NO. 1 [666]
            Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 6 of 15




his co-defendants for occasional prime seating nearer to the jury, Government, and witnesses).

        In its Order, the Court states that “[t]he Government will be seated at the tables on the north

wall of the courtroom (i.e., the area where the defense typically sits). . . .” Order p.3-4. The Court

then indicates that “defendants and their attorneys will be seated in the gallery.” Id. at 3.

        Additionally, the defendants will have access to a larger defense table immediately
        perpendicular to the government’s table (i.e., the counsel table typically used by
        plaintiffs). The general plan is that if a particular defendant will be more active in
        examining or cross-examining a witness, then that defendant and attorney will leave
        their table in the gallery and use the tenth defense table. Defense counsel will be
        expected to agree among themselves as to which defendant and attorney will be
        seated at the larger defense table for each witness.

Id. at 4.

        Mr. Babitchenko objects to this seating assignment because this procedure is inherently

prejudicial and may deprive Mr. Babitchenko of a fair trial. While there is minimal case law

requiring a particular seating arrangement in a courtroom, the Ninth Circuit and, the United States

Supreme Court have recognized that courtroom practices may deprive a defendant of a fair trial.

(“[T]he Constitution prohibits any courtroom arrangement or procedure that ‘undermines the

presumption of innocence and the related fairness of the fact-finding process.’” United States v.

Larson, 495 F.3d 1094 (9th Cir. 2007) (en banc), adopting in part United States v. Larson, 460

F.3d 1200, 1214 (9th Cir. 2006), quoting Deck v. Missouri, 544 U.S. 622, 630 (2005)); see also

Carey v. Musladin, 549 U.S. 70 (2006). After all, “[a] fair trial in a fair tribunal is a basic

requirement of due process.” In re Murchison, 349 U.S. 133, 136 (1955). A judge “may not adopt

procedures that impair a defendant’s right to due process or his other rights guaranteed by the

constitution.” United States v. Thompson, 827 F.2d 1254, 1258 (9th Cir. 1987). Likewise, a court



   6 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
   NO. 1 [666]
        Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 7 of 15




“may not adopt procedures that tend to significantly favor one party over the other.” Id.

       Here, the proposed procedure will significantly favor the Government over Mr.

Babitchenko. Perhaps most problematic, Mr. Babitchenko and his counsel will be relegated to the

gallery for nearly all witness testimony during the trial. At the same time, the Government will

have a proverbial front row seat. This imbalance poses significant and substantial problems. Mr.

Babitchenko and his counsel will be physically distanced from the jury and witnesses. They will

be unable to see subtle reactions from jurors and witnesses that will be discernible by the

Government. Additionally, even if the Court issues an instruction requiring the jury to not draw an

unfavorable inference from the seating location of Mr. Babitchenko, the jury will likely be at least

subtly influenced by not being able to see Mr. Babitchenko or his counsel with the same familiarity,

closeness, and proximity by which the jury will regularly view the Government.

       Mr. Babitchenko will also be prejudiced because the Court’s proposed seating arrangement

will compromise his counsel’s ability to represent him. While the Court will undoubtedly do its

best to be cognizant of objections and questions that attorneys seated in the gallery may want to

present, the seating arrangement will inevitably place defense counsel located in the gallery at a

disadvantage. The Court’s Order itself recognizes that the seating available at a traditional counsel

table will be superior when it suggests the myriad of co-defendants’ counsel must determine

amongst themselves how to best share the prime seating, based upon which co-defendants’ counsel

anticipates being most involved with a specific witness. The Government will never have to cede

its prime seating under the Order, giving it a significant advantage over Mr. Babitchenko.

       Mr. Babitchenko also objects to the Court’s Order because the Court will permit the



  7 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
  NO. 1 [666]
        Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 8 of 15




Government to have significantly more resources physically present in the courtroom than it will

allow Mr. Babitchenko. The Court’s Order violates the Thompson prescription described above,

as these procedures will significantly favor the Government over Mr. Babitchenko and will

consequently violate Mr. Babitchenko’s due process rights. The Court’s Order states, “[t]o

accommodate social distancing, the Court intends to allow only one attorney per defendant to be

present in Courtroom 3 during the trial.” Conversely, the Court “will allow the Government to

have three individuals seated at counsel table. . . . If there is space at, or adjacent to, counsel table

for the Government, the Court will also permit the Government case agent to remain the

courtroom.” Order, p.8. Notably, the Court also makes clear that, while the Government will be

able to have investigators (and multiple lawyers) present at the Government’s table, defense

counsel will not be able to have any investigators, additional counsel, or staff physically present

in the courtroom. In fact, “[t]he Court anticipates that defense counsel will use [the instant]

messaging platform to communicate with . . . counsel, staff, or investigators who are not physically

present in the courtroom.” Id. at 7.

        Because Mr. Babitchenko’s investigator will not be permitted to be in the courtroom, any

communication between counsel and the investigator will have to be done via instant messaging.

Mr. Babitchenko’s investigator will be required to make all of his observations via video-stream;

this observation will again be devoid of the context that the Government’s case agent will be able

to perceive from within the courtroom. If permitted to watch the trial from the courtroom, Mr.

Babitchenko’s investigator could observe how the jury responds to particular testimony or be able

to immediately secure the attention of Mr. Babitchenko’s counsel while he is examining a witness.



  8 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
  NO. 1 [666]
        Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 9 of 15




While these viewing and participating methods are perhaps better than nothing, these

communication methods, especially within the context of a complex and extended trial, are

inadequate and fundamentally unequal compared to the in-person communication and observation

that this Court will permit the Government to utilize. Because the Government’s multiple counsel

and case agents will not be subjected to the same requirements, the Government will have

significant tactical advantages over Mr. Babitchenko. For example, while the Government is

examining a witness, the Government’s co-counsel may read a jury’s demeanor and draft notes or

point to documents in real-time for the examiner to utilize in his or her examination.

       The Government will have an unfair advantage over Mr. Babitchenko. When assessing

equality and fairness of access between the parties, the trial’s video-stream is an inadequate

palimpsest that will provide only partial insight into what is happening in the courtroom. For this

reason, Mr. Babitchenko objects to the Court’s Order as violative of his Due Process Rights under

the Fifth and Fourteenth Amendments of the United States Constitution.

               D. The Court’s Demand that Mr. Babitchenko Share Resources with Co-
                  Defendants Violates Mr. Babitchenko’s Due Process Rights and Right to a
                  Fair Trial.

       In numerous instances, the Court’s Order presupposes that there are two interests at stake

in this trial – first, the Government’s interest, and second, the interest of the numerous co-

defendants. In reality, Mr. Babitchenko’s interest in this matter diverges from both the

Government’s interest and potentially his co-defendants’ trial strategy. Despite this fact, the Court

requires that Mr. Babitchenko share resources with other co-defendants, in effect assuring that Mr.

Babitchenko is provided fewer resources than the Government. Mr. Babitchenko objects to the



  9 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
  NO. 1 [666]
        Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 10 of 15




Court’s Order because it requires Mr. Babitchenko to share resources, including open-air office

space and an evidence presentation system operator, with his co-defendants.

        For example, the Court’s Order states that “[t]he Court will allow the Government, on the

one hand, and the entire defense group, on the other, to have one individual in the courtroom to

operate the evidence presentation system.” Order, p.9. Mr. Babitchenko should be free to utilize

an individual and presentation system of his choosing. The presentation of evidence is a

fundamental component of trial advocacy – and an individual who participates in the operation of

an evidence presentation system is a fundamental member of the trial team. As a team member, an

evidence operator will be privy to Mr. Babitchenko’s trial strategy’s most fundamental aspects. It

is fundamentally unfair to require Mr. Babitchenko to utilize an evidence presentation operator

who will serve the same function for eight other co-defendants who have potentially divergent

interests.

        The Court further notes, “[it] will make available office space on the 6th floor of the

courthouse for defense counsel to utilize during trial. It may not be possible for the Court to provide

nine separate offices, for each defendant and their counsel. The Court will, however, provide a

suite of office space to be shared by defendants.” Order, p.9.

        Thus, while the Government has a private space that it is not required to share with anyone

else, Mr. Babitchenko will again be placed in a position where he and his counsel will have

inadequate and unequal access to on-site space properly segmented from his co-defendants.

Because his interests may diverge from his co-defendants, this provided space is potentially no

workspace at all. Again, these procedures will violate Thompson’s prescription that a court “not



  10 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
  NO. 1 [666]
        Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 11 of 15




adopt procedures that tend to significantly favor one party over the other.”

       The Court’s failure to provide the opportunity for equal courtroom and resource access will

undermine the fundamental fairness required by due process. It will infringe Mr. Babitchenko’s

ability to receive a fair trial. For this reason, Mr. Babitchenko objects to the Court’s Order.

               E. The Court’s Proposed Voir Dire Prevents Mr. Babitchenko From
                  Adequately Exercising Peremptory Challenges and Ensuring an Impartial
                  Jury.

       The Court’s Order significantly curtails voir dire. According to the Order, after the

prospective jurors have completed a questionnaire, “[t]he Court will then conduct voir dire,

providing jurors with an opportunity to explain affirmative answers. . . . The Court will give

counsel a very limited opportunity to ask follow-up questions. These questions should be limited

to specific answers provided by the jurors.” Order, p.12 (emphasis added). Mr. Babitchenko

objects to this voir dire procedure. It will impair Mr. Babitchenko’s right to exercise peremptory

challenges effectively and is inadequate to ensure that an impartial jury is empaneled.

       It is especially paramount that Mr. Babitchenko be provided ample opportunity to examine

prospective jurors to ensure that no jurors have ethnic or racial biases that may prevent Mr.

Babitchenko from receiving a fair trial. Here, the voir dire outlined in the Order will be insufficient

to permit Mr. Babitchenko to uncover jurors’ biases, preventing him from informedly exercising

his peremptory challenges. “[V]oir dire examination serves the dual purposes of enabling the court

to select an impartial jury and assisting counsel in exercising peremptory challenges.” Mu’Min v.

Virginia, 500 U.S. 415, 431 (1991).

       Voir dire plays a critical function in assuring the criminal defendant that his Sixth
       Amendment right to an impartial jury will be honored. Without an adequate voir


  11 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
  NO. 1 [666]
          Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 12 of 15




          dire, the trial judge’s responsibility to remove prospective jurors who will not be
          able impartially to follow the court’s instructions and evaluate the evidence cannot
          be fulfilled. Similarly, lack of adequate voir dire impairs the defendant’s right to
          exercise peremptory challenges where provided by statute or rule, as it is in the
          federal courts.

Rosales-Lopez v. United States, 451 U.S. 182, 188 (1981) (plurality opinion) (internal citations

omitted).

          While the difficulties imposed upon Mr. Babitchenko resulting from this limited voir dire

are apparent, the justification for the Court’s extremely abbreviated voir dire is less clear.

Providing defendants with a timeframe to thoroughly examine and question prospective jurors will

not create additional COVID concerns, as it will not increase the number of individuals who need

to be present in the courtroom at any one time; prospective jurors will be in the courtroom

regardless of the length of the voir dire process. The only tangible benefit of the abbreviated voir

dire schedule is that the trial, which is currently scheduled to last ten weeks, may be shortened by

a day. Given the essential nature of voir dire, and its importance in ensuring a fair and impartial

jury is empaneled, Mr. Babitchenko objects to the unnecessarily truncated voir dire proposed in

the Court’s Order.

   III.      Conclusion

          Based on the foregoing, Mr. Babitchenko objects to the Court’s Order.

          DATED this 13th day of November 2020.

                                                       /s/ Jeffrey Brownson




  12 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
  NO. 1 [666]
       Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 13 of 15




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of November 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

       Katherine L. Horwitz
       Christian S. Nafzger
       Assistant United States Attorneys
       Office of the United States Attorney
       1290 West Myrtle Street, Suite 500
       Boise, ID 83702
       Kate.Horwitz@usdoj.gov
       Christian.Nafzger@usdoj.gov

       Tim Flowers
       U.S. Department of Justice
       Criminal Division
       1301 New York Ave. NW, Suite 600
       Washington, D.C. 20530
       Timothy.Flowers2@usdoj.gov

       John DeFranco
       1031 E. Park Blvd.
       Boise, ID 83712
       jcd@greyhawklaw.com
       Barry Flegenheimer
       119 First Ave. S., Suite 500
       Seattle, WA 98155
       barrylfp@gmail.com
       Attorneys for Pavel Babichenko

       Paul E. Riggins
       380 South 4th Street, Ste. 104
       Boise, ID 83702
       rigginslaw@gmail.com
       Andrew Masser
       2399 S. Orchard St., Suite 204
       Boise, ID 83705
       andrew@baldaufmasser.com
       Attorneys for Piotr Babichenko



  13 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
  NO. 1 [666]
   Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 14 of 15




   Rob S. Lewis
   913 W. River Street, Ste. 430
   Boise, ID 83702
   office@roblewislaw.com
   Attorney for Timofey Babichenko

   Greg S. Silvey
   P.O. Box 5501
   Boise, ID 83705
   greg@idahoappeals.com
   Attorney for Kristina Babichenko

   J.D. Merris
   913 W. River Street, Ste. 420
   Boise, ID 83702
   jmerris@earthlink.net
   Attorney for Natalya Babichenko

   Robyn A. Fyffe
   P.O. Box 5681
   Boise, ID 83705
   robyn@fyffelaw.com
   Attorney for David Bibikov

   Melissa Winberg
   Nicole Owens
   702 W. Idaho Street, Ste. 1000
   Boise, ID 83702
   melissa_winberg@fd.org
   nicole_owens@fd.org
   Attorneys for Anna Iyerusalimets

   Ellen Nichole Smith
   P.O. Box 140857
   Garden City, ID 83714
   ellen@smithhorras.com
   Attorney for Mikhail Iyerusalimets




14 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
NO. 1 [666]
   Case 1:18-cr-00258-BLW Document 696 Filed 11/13/20 Page 15 of 15




   Thomas B. Dominick
   500 W. Bannock Street
   Boise, Idaho 83702
   tom@dominicklawoffices.com
   Attorney for Artur Pupko


                                     /s/ Jeffrey Brownson




15 • DEFENDANT GENNADY BABITCHENKO’S OBJECTION TO PRETRIAL ORDER
NO. 1 [666]
